                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION



UNITED STATES OF AMERICA



VS.                                               CRIMINAL CASE NO. 2:18-cr-22-KS-MTP



SILAS K. RICHMOND II



                                            ORDER

       BEFORE THE COURT is Defendant’s Motion to Extend Reporting to Bureau of

Prisons. [27]. In support of his Motion Defendant states that he had Lasik surgery on December

13, 2018, and is scheduled for a follow-up appointment on January 23, 2019. His current report

date is January 17, 2019, to begin serving his sentence in this matter. The Court finds the Motion

is well taken, and should be granted.

       IT IS HEREBY ORDERED that the Motion to Extend Reporting to Bureau of Prisons

[27] is GRANTED, and Defendant’s report date should be extended to after the date for his

follow up appointment which is January 23, 2019. A new report date will be set by the Bureau

of Prisons which is no more than 45 days from the date of this Order.

       SO ORDERED this the _____ day of January, 2019.



                                            ______________________________________
                                             UNITED STATES DISTRICT JUDGE
